Case 3:19-cv-04753-AET-TJB Document 18-43 Filed 02/20/19 Page 1 of 3 PageID: 1748




                   EXHIBIT
                     38
11/27/2018Case    3:19-cv-04753-AET-TJB Document 18-43 Documents
                                                        Filed 02/20/19 Page 2 of 3 PageID: 1749


          Documents
               optimusdefense.com/documents

                                                        Welcome visitor you can login or create an account.




          Home » Documents
          If you can not view PDF files, then install Adobe Reader. If you can not
          unzip ZIP files, then install WinZip.                                          Shopping Cart
          For printing drawings to scale, make sure your printer settings are for
          printing 100% size (sometimes called "full size" or "actuall size") and the    0 item(s) ‑ $0.00
          correct paper sheet size is selected.

          AR‑15 Lower manual milling drawing
          This drawing has the dimensions for manually machining the final operations (completing and
          making it a firearm) of the Optimus Defense AR‑15 Lower. Drawing is an 8.5x11" sheet size.
          Download This is PDF file.
          AR‑15 Lower inspection drawing
          This drawing has the dimensions for inspecting the final operations (completing it and making it
          a firearm) of the Optimus Defense AR‑15 Lower. Drawing is an 8.5x11" sheet size.
          Download This is PDF file.
          AR‑15 Lower how‑to guide for manual milling
          These instructions will show step by step how to complete the final manual milling of the
          Optimus Defense AR‑15 Lower.
          Download This is a PDF file.
          AR‑15 Lower how‑to guide for drill fixture
          These instructions will show step by step how to complete an Optimus Defense AR‑15 Lower
          using the Optimus Defense Drill Fixture.
http://optimusdefense.com/documents                                                                           1/2
11/27/2018Case    3:19-cv-04753-AET-TJB Document 18-43 Documents
                                                        Filed 02/20/19 Page 3 of 3 PageID: 1750


          Download This is a PDF file.
          AR‑15 Lower CAD model
          This is a CAD model in STEP file format. The model is a simplified version of the Optimus
          Defense AR‑15 Lower, but contains the features necessary for CAM programming.
          Download This is a ZIP file.
          AR‑15 Practice Block comparison drawing
          This drawing shows the comparison of the Optimus Defense AR‑15 Lower to the Practice Block.
          Drawing is an 8.5x11" sheet size.
          Download This is a PDF file.
          Free Targets
          Comming soon.




http://optimusdefense.com/documents                                                                     2/2
